Order entered March 24, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00169-CV

              TOM BENSON, D/B/A LOW PRICE BAIL BONDS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                        Trial Court Cause No. MC-14-R0012-D

                                           ORDER
       The Court has reviewed the clerk’s record in this case and has determined that it is

incomplete. This is an appeal of an order of the county court dismissing an appeal from a bond

forfeiture determination of the Richardson municipal court, which is a municipal court of record.

The case was transferred to County Criminal Court of Appeals No. 1 from County Court at Law

No. 1. In entering its order of dismissal, County Criminal Court of Appeals No. 1 appears to

have had before it the record from the Richardson municipal court in cause number MC-14-

R0012-D and other pleadings originally filed in County Court at Law No. 1 in cause number CC-

13-04944-A that were not included in the record in the case when it was transferred from County

Court at Law No. 1. These portions of the record, that were before County Criminal Court of

Appeals No. 1 when it made its determination, are necessary to this Court’s resolution of the
appeal. Accordingly, the Court orders John F. Warren, Dallas County Clerk, to file WITHIN

five (5) days of the date of this order, a supplemental clerk’s record in this case including the

record from the Richardson municipal court in cause number MC-14-R0012-D and all other

pleadings originally filed in County Court at Law No. 1 in cause number CC-13-04944-A.


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE